UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1759



EUGENE GRAY,

                                              Plaintiff - Appellant,



          versus



DONALD RUMSFELD, Secretary, Department of
Defense, Defense Commissary Agency; ELAINE L.
CHAO, Secretary, U. S. Department of Labor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-353)


Submitted:   December 18, 2003            Decided:   January 14, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Gray, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eugene Gray appeals from the district court’s order

dismissing his civil action.      Our review of the record and the

district   court’s     opinion   discloses   no   reversible    error.

Accordingly, we deny Gray’s motions to amend the caption and to

stay the proceedings and affirm for the reasons stated by the

district court.      See Gray v. Rumsfeld, No. CA-02-353 (E.D. Va.

Apr. 3, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -